Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restriction
This application contains claims directed to the following patentably distinct species:
Species Group 1 (species of overflow control):
1-A: Figures 3-6 discloses extensions connectable to the top of the float and configurable to adjust in height.
1-B: Figures 8-10 discloses a float with upper openings that can be exposed or concealed by bands sized to stretch over the circumference of the float.
1-C: Figures 11 and 22 discloses a float with upper wall openings configured to be exposed or concealed via plugs inserted into the holes. 

Species Group 2 (species of flow area/buoyancy control):
2-A: Figures 11-21 discloses a selectively rotatable disc coupled to the float configured to increase/decrease a flow area between slots in the openings in the disc and openings of the float.
2-B: Figure 23 discloses a float bottom with holes comprising plug/tab configuration which are removable to select a flow area.


The species of Group 1 and the species of Group 2 are independent or distinct because the claims to the different species recite mutually exclusive characteristics of such species. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species from Group 1 and a single disclosed species from Group 2 above, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, none of the claims are generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  
Each grouping of patentably distinct inventions requires different fields of search.  (e.g., searching different classes/subclasses, electronic resources, or employing different search strategies or search queries). The species or groupings of patentably distinct species require different fields of search. (e.g., searching different classes/subclasses, electronic resources, or employing different search strategies or search queries). Searching for group 1-A would require text searches directed to “extensions connectable to the top of the floats and configurable to adjust in height” which would not be required by any other species in group 1.  Likewise, searching group 1-B would require text and classification searches directed to “floats with upper 
Searching for group 2-A would require text searches directed to “selectively rotatable discs coupled to float configured to increase/decrease a flow area between slots in the openings in the disc and openings of the float.” which would not be required by any other species in group 2.  Likewise, searching group 2-B would require text and classification searches directed to “float bottoms with holes comprising plug/tab configuration which are removable to select a flow area” which would not be required by any other species in group 2. Finally, searching group 2-C would require text and classification searches directed to “use of valve configured to control the exit of air through openings in the float” which would not be required by any other species in group 2.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and 
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on 571-272-4459.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.